Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Dao on 23 February 2022.

The application has been amended as follows: 

19.	(Currently Amended)	A distributor valve for a fuel injector of a fuel injection system of an aircraft configured to supply a given fuel flow rate as a function of a pressure difference between two points, said distributor valve comprising: 
a first element comprising a first passage opening; 
a second element comprising a second passage opening; 
the second element being displaceable relative to said first element according to a translation movement along a given axis X as a function of the pressure difference so as to form an overall fuel passage opening of variable section; 

the second passage opening extending over a maximum length defined along the axis X and having a radial section, radial to the axis X, having a profile comprising a foot portion, an intermediate portion, and a head portion; 
the head portion, the intermediate portion, and the foot portion are located opposite the first passage opening when the overall passage opening changes between the low flow rate position and the high flow rate position; 
wherein: 
the head portion of the second passage opening comprises a first inclination having a first average slope and a width that progressively increases
the intermediate portion of the second passage opening comprises a second inclination having a second average slope greater than said first average slope; [[and]] 
the foot portion comprises a third inclination having a third average slope less than said second average slope and the foot portion extends over a length equal to at least 20% of the maximum length, the foot portion comprising a minimum width DC, and
the head, intermediate, and foot portions are connected via a wall, such that the wall forms a smooth and continuous curvature from the head portion to the foot portion.


Allowable Subject Matter
Claims 1-3, 5, and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a distributor valve for a fuel injector of a fuel injection system of an aircraft comprising, among other features, 
the second element being displaceable relative to said first element, according to a translation movement along a given axis X so as to form an overall fuel passage opening;
the overall fuel passage opening varying between a low flow rate position wherein the second passage opening is partially opposite the first passage opening and a high flow rate position wherein the second passage opening is to a large extent opposite the first passage opening;
wherein: 
the head portion of the second passage opening comprises a first average slope; 
the intermediate portion of the second passage opening comprises a second average slope strictly greater than said first average slope; and 
the foot portion of the second passage opening comprises a third average slope, strictly less than said second average slope and the foot portion extends over a length equal to at least 40% of the maximum length, the foot portion comprising a minimum width DC at a curvature point C at an interface between the foot portion and the intermediate portion, the minimum width DC being greater than or equal to 60% of a maximum width Dmax of the second passage opening.
In claim 9, the reason for allowance is cited in the Office Action mailed on 08/27/2021.
In claim 19, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a distributor valve for a fuel injector of a fuel injection system of an aircraft comprising, among other features, 
the second element being displaceable relative to said first element, according to a translation movement along a given axis X so as to form an overall fuel passage opening;
the overall fuel passage opening varying between a low flow rate position wherein the second passage opening is partially opposite the first passage opening and a high flow rate position wherein the second passage opening is to a large extent opposite the first passage opening;
wherein: 
the head portion of the second passage opening comprises a first average slope; 
the intermediate portion of the second passage opening comprises a second average slope strictly greater than said first average slope; 
the foot portion comprises a third average slope less than said second average slope and the foot portion extends over a length equal to at least 20% of the maximum length, the foot portion comprising a minimum width DC, and
the head, intermediate, and foot portions are connected via a wall, such that the wall forms a smooth and continuous curvature from the head portion to the foot portion.
ii.	Claims 2-3, 5, 7-8, 10-18, and 20-22 are allowed at least by virtue of their respective dependency upon an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741